Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2021 has been entered.
Response to amendment
3. 	This office action is in response to an amendment filed on 01/07/2021 in response to PTO action dated 07/10/2020. The amendments has been entered and considered. 

4. 	Claims 1, 5, 7, 10-13, 16, and 19-21 have been amended. Claims 6, 15 and 17-18 are cancelled. Claims 1-5, 7-14, 16 and 19-22 are now pending in this office action. 

5. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) ) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 12-14, 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Quong; Russell (US 20170103080 A1) in view of Kaul; Bhavuk (US 20130191373 A1).

Regarding independent claim 1, Quong; Russell (US 20170103080 A1) teaches, a method for maintaining a user profile at a web service (Fig. 1), the method comprising: receiving a first search request, the first search request comprising at least one search term from a mobile application associated with a mobile device (Paragraph [0030] At (302), method (300) can include providing, by a user device, a search query to a server. For instance, the search query can be a keyword or a string of keywords input by a user);
performing a first search using the at least one search term from the mobile application; transmitting a first search result for the first search to the mobile application for display at the mobile device; (Paragraph [0031] At (310), method (300) can include providing, by the server, the search results to the user device. For instance, the server can provide the geofencing search results along with the other determined search results);
receiving, at the web service, a notification from the mobile application that  the mobile device associated with the mobile application has entered a region associated with the first search result that was previously provided to the mobile application for the display at the mobile device; and updating, at the web service,… store an indication of entry of the region associated with the first search result that was previously provided to the mobile application for the first search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc. [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations). 
Quong fails to explicitly teach, generating a profile associated with an identifier for the mobile application; storing, at the web service, the received at least one search term from the mobile application in connection with the identifier in the profile; … the profile associated with the identifier … 
Kaul; Bhavuk (US 20130191373 A1) teaches, generating a profile associated with an identifier for the mobile application (Paragraph [0090] generating a profile associated with the SIM card or RUIM 126 which is one type of a conventional "smart card" that can be used to identify a subscriber of the mobile device 100 and to personalize the mobile device 100, among other things (i.e., SIM card is used to identify the subscriber/user of the mobile device)); 
storing, at the web service, the received at least one search term from the mobile application in connection with the identifier in the profile (Paragraph [0023] the search server may be configured to store at least one usage characteristic for the mobile wireless communications device. The search server may then configured to generate the final search results also based upon the at least one usage characteristic. The at least one usage characteristic may comprise at least one of a search history, a user profile history, a time, and a geospatial location of the mobile wireless communications device (i.e., the web server/search server stores the received search term and user profile);
… the profile associated with the identifier ... Kaul et al teaches, [0024] The search server may be configured to update the search history based upon the at least one search term. 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Quong by providing a method aspect that is directed to a communications that may include searching application data associated with an application and stored in a memory of a mobile wireless communications device for at least one search term and generating preliminary search results based thereupon, using a processor of the mobile wireless communications device as taught by Kaul et al (Paragraph [0027]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, which includes sending the at least one search term and the preliminary search results to a search server, using the processor of the mobile wireless communications device, and generating final search results based upon the at least one search term preliminary search results, at the search server, thereby suggesting more personalized search results to the users, as taught by Kaul et al (Paragraph [0027]).

	Regarding dependent claim 2, Quong and Kaul et al teach, the method of claim 1. 
Kaul et al further teaches, further comprising generating an anonymous identifier for the mobile application (Paragraph [0090] generating a profile associated with the SIM card or RUIM 126 which is one type of a conventional "smart card" that can be used to identify a subscriber of the mobile device 100 and to personalize the mobile , wherein the at least one search term from the mobile application is stored in connection with the anonymous identifier in the profile (Paragraph [0023] the search server may be configured to store at least one usage characteristic for the mobile wireless communications device. The search server may then configured to generate the final search results also based upon the at least one usage characteristic. The at least one usage characteristic may comprise at least one of a search history, a user profile history, a time, and a geospatial location of the mobile wireless communications device (i.e., the web server/search server stores the received search term and user profile);

Regarding dependent claim 3, Quong and Kaul et al teach, the method of claim 1. 
Kaul et al further teaches, further comprising: receiving a location from the mobile application in connection with receipt of the at least one search term; and storing the received location in the profile 
(Paragraph [0023] the search server may be configured to store at least one usage characteristic for the mobile wireless communications device. The search server may then configured to generate the final search results also based upon the at least one usage characteristic. The at least one usage characteristic may comprise at least one of a search history, a user profile history, a time, and a geospatial location of the mobile wireless communications device (i.e., the web server/search server stores the received search term and geographic location in the user profile);
	Quong also further teaches, further comprising: receiving a location from the mobile application in connection with receipt of the at least one search term; and storing the received location in the profile (Paragraph [0020] The user device can further be configured to determine a current geographic location of the user device. For instance, the geographic location can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable location determination techniques. The user device can further determine a location of the user device relative to one or more geofences established by the user device).

Regarding dependent claim 4, Quong and Kaul et al teach, the method of claim 1. 
Quong further teaches, wherein the web services transmits the first search result as one of multiple search results for the first search received from the mobile application (Paragraph [0014], [0015] in response to a search query from a user, a plurality of search results relating to the search query can be determined and transmitted to the user).

Regarding dependent claim 5, Quong and Kaul et al teach, the method of claim 4. 
Kaul et al further teaches, further comprising: receiving, at the web service, a second search request from the mobile application (Paragraph [0044] Certain context information may be actively (by the user) or passively (by the mobile device) input into the comprehensive search method to tailor the search results (Examiner interprets passive input as second search from the user profile). Examples of such context information include location context information such the current location of the mobile device, and a user's personal context information such as a user's search profile stored on the mobile device);
Quong further teaches, performing, at the web service, the … search based at least in part on the profile that is updated with the indication of the entry of the region associated with the first search result for the first search request (Paragraph [0036], [0037] the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., performance evaluation/relevance is based on whether the user has actually travelled to the geographic location once the one or more actions are performed. If so then that search result will appear in the future search queries. In this case second query). The one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations (i.e., second or additional searches));
and transmitting second search result for the … search request to the mobile application for display at the mobile device (Paragraph [0031] At (310), method (300) can include providing, by the server, the search results to the user device. For instance, the server can provide the geofencing search results along with the other determined search results).

Regarding independent claim 12, Quong; Russell (US 20170103080 A1) teaches, A web service apparatus, comprising: a memory; and at least one processor coupled to the memory (Paragraph [0006]) and configured to: receive a first search request for a point of interest, the first search request comprising at least one search term from a mobile application associated with a mobile device (Paragraph [0030] At (302), method (300) can include providing, by a user device, a search query to a server. For instance, the search query can be a keyword or a string of keywords input by a user); 
perform a first search using the at least one search term from and the identifier for the mobile application; transmit a first search result for the first search to the mobile application for display at the mobile device (Paragraph [0031] At (310), method (300) can include providing, by the server, the search results to the user device. For instance, the server can provide the geofencing search results along with the other determined search results); 
receive, at the web service apparatus, a notification from the mobile application that the mobile device associated with the mobile application has entered a region associated with the first search result that was previously provided to the mobile application for the display at the mobile device for the first search request comprising the at least one search term; and update the profile … to store an indication of entry of the region associated with the first search result for the first search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc. [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing and further ranking the search results). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations). 
Quong fails to explicitly teach, generate an anonymous identifier for the mobile application; store the received at least one search term from the mobile application in connection with the anonymous identifier in a profile.
Kaul; Bhavuk (US 20130191373 A1) teaches, generate an anonymous identifier for the mobile application (Paragraph [0090] generating a profile associated with the SIM card or RUIM 126 which is one type of a conventional "smart card" that can be used to identify a subscriber of the mobile device 100 and to personalize the mobile device 100, among other things (i.e., SIM card is used to identify the subscriber/user of the mobile device)); 
store the received at least one search term from the mobile application in connection with the anonymous identifier in a profile (Paragraph [0023] the search server may be configured to store at least one usage characteristic for the mobile wireless communications device. The search server may then configured to generate the final search results also based upon the at least one usage characteristic. The at least one usage characteristic may comprise at least one of a search history, a user profile history, a time, and a geospatial location of the mobile wireless communications device (i.e., the web server/search server stores the received search term and user profile). [0024] The search server may be configured to update the search history based upon the at least one search term. 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Quong by providing a method aspect that is directed to a communications that may include searching application data associated with an application and stored in a memory of a mobile wireless communications device for at least one search term and generating preliminary search results based thereupon, using a processor of the mobile wireless communications device as taught by Kaul et al (Paragraph [0027]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, which includes sending the at least one search term and the preliminary search results to a search server, using the processor of the mobile wireless communications device, and generating final search results based upon the at least one search term preliminary search results, at the search server, thereby suggesting more personalized search results to the users, as taught by Kaul et al (Paragraph [0027]).	 	

Regarding independent claim 13, Quong; Russell (US 20170103080 A1) teaches, a method of presenting information to a user via a mobile application at a mobile device, comprising: receiving entry of a search request comprising at least one search term (Paragraph [0030] At (302), method (300) can include providing, by a user device, a search query to a server. For instance, the search query can be a keyword or a string of keywords input by a user); 
transmitting the at least one search term and a location of the mobile device to a web service (Paragraph [0031] At (310), method (300) can include providing, by the server, the search results to the user device. For instance, the server can provide the geofencing search results along with the other determined search results); 
 performing region monitoring for a region associated with the search result that was received from the web services in response to the search request comprising the at least one search term; and transmitting a notification to the web service for use in updating a user profile when the mobile device enters the region associated with the search result that was received from the web services in response to the search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc. [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing and further ranking the search results). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations). 
Quong fails to explicitly teach, receiving a search result based on the at least one search term and an identifier for the mobile application from the web service; storing the identifier; displaying the search result to the user.
Kaul; Bhavuk (US 20130191373 A1) teaches, receiving a search result based on the at least one search term and an identifier for the mobile application from the web service (Paragraph [0090] generating a profile associated with the SIM card or RUIM 126 which is one type of a conventional "smart card" that can be used to identify a subscriber of the mobile device 100 and to personalize the mobile device 100, among other things (i.e., SIM card is used to identify the subscriber/user of the mobile device)); 
storing the identifier; displaying the search result to the user (Paragraph [0023] the search server may be configured to store at least one usage characteristic for the mobile wireless communications device. The search server may then configured to generate the final search results also based upon the at least one usage characteristic. The at least one usage characteristic may comprise at least one of a search history, a user profile history, a time, and a geospatial location of the mobile wireless communications device (i.e., the web server/search server stores the received search term and user profile);
… the profile associated with the identifier ... Kaul et al teaches, [0024] The search server may be configured to update the search history based upon the at least one search term. 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Quong by providing a method aspect that is directed to a communications that may include searching application data associated with an application and stored in a memory of a mobile wireless communications device for at least one search term and generating preliminary search results based thereupon, using a processor of the mobile wireless communications device as taught by Kaul et al (Paragraph [0027]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, which includes sending the at least one search term and the preliminary search results to a search server, using the processor of the mobile wireless communications device, and generating final search results based upon the at least one search term preliminary search results, at the search server, thereby suggesting more personalized search results to the users, as taught by Kaul et al (Paragraph [0027]).

Regarding dependent claim 14, Quong and Kaul et al teach, the method of claim 13. 
Kaul et al further teaches, the identifier comprises an anonymous identifier generated by the web service (Paragraph [0090] generating a profile associated with the SIM card or RUIM 126 which is one type of a conventional "smart card" that can be used to identify a subscriber of the mobile device 100 and to personalize the mobile device 100, among other things (i.e., SIM card is used to identify the subscriber/user of the mobile device which is also a also referred as anonymous identifier). The SIM card/RUIM 126 includes a processor and memory for storing information).

Regarding dependent claim 16, Quong and Kaul et al teach, the method of claim 13. 
Kaul et al further teaches, further comprising: transmitting an updated location of the mobile device to the web service along with the identifier (Paragraph [0037] FIG. 2, the memory 24' of the search server 20' may store at least one usage characteristic for the mobile wireless communications device 30'. This usage characteristic may be a search history, a user profile history, a time, and/or a geospatial location of the mobile wireless communications device).
and receiving a second search result based on the updated location and search the user profile stored at the web service (Paragraph [0044] Certain context information may be actively (by the user) or passively (by the mobile device) input into the comprehensive search method to tailor the search results (Examiner interprets passive input as second search from the user profile). Examples of such context information include location context information such the current location of the mobile device, and a user's personal context information such as a user's search profile stored on the mobile device).

Regarding dependent claim 19, Quong and Kaul et al teach, the method of claim 13. 
Kaul et al further teaches, further comprising: receiving a recommendation based at least in part on the user profile …(Paragraph [0044] Certain context information may be actively (by the user) or passively (by the mobile device) input into the comprehensive search method to tailor the search results (Examiner interprets passive input as second search from the user profile). Examples of such context information include location context information such the current location of the mobile device, and a user's personal context information such as a user's search profile stored on the mobile device).
Quong further teaches,…updated with the notification that the mobile device entered the region associated with the search result that was received from the web services in response to  the search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc.  [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing and further ranking the search results). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations).

Regarding dependent claim 22, Quong and Kaul et al teach, the method of claim 2. 
Kaul et al further teaches, wherein the anonymous identifier is generated based on an anonymous token from a notification service (Paragraph [0090] generating a profile associated with the SIM card or RUIM 126 which is one type of a conventional "smart card" that can be used to identify a subscriber of the mobile device 100 and to personalize the mobile device 100, among other things (i.e., SIM card is used to identify the subscriber/user of the mobile device which is also a also referred as anonymous identifier). The SIM card/RUIM 126 includes a processor and memory for storing information).

7.	Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Quong; Russell (US 20170103080 A1) in view of Kaul; Bhavuk (US 20130191373 A1) and in further view of Hill; Evan M. (US 20090027223 A1).

Regarding dependent claim 7, Quong and Kaul et al teach, the method of claim 4. 
Quong further teaches,… the indication of the entry into the region associated with the first search result for the first search request comprising the at least one search term (Paragraph [0036], [0037] the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., performance evaluation/relevance is based on whether the user has actually travelled to the geographic location once the one or more actions are performed. If so then that search result will appear in the future search queries. In this case additional search). The one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations (i.e., second or additional searches)).
Quong and Kaul et al fails to explicitly teach, performing an additional search based at least in part on the profile 
Hill further teaches, performing an additional search based at least in part on the profile …(Paragraph [0114] The user feedback information may be aggregated before, or after, being associated with a search result and stored. For example, ranking information related to, for example, relevance of a search result to a search query, may be averaged or otherwise aggregated before being associated and stored with the search result and related search query. Also see [0042] In general, the search system 220 is configured to provide search results and related user feedback (i.e., additional search is based at least in part on profile. Examiner interprets additional search as additional search) in response to a user-entered search query).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Quong and Kaul et al to provide a system and method to allow a user to submit a rating of a place or event from a location-aware mobile device as taught by Hill (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a system and method to use the timestamp along with the location coordinates to identify the time-limited event to be rated associated with user identifier as taught by Hill (Paragraph [0054]).
 	Regarding dependent claim 8, Quong, Kaul et al and Hill teach, the method of claim 7. 
	Quong and Kaul et al fails to explicitly teach, presenting a recommendation to a user at the mobile application based on the additional search.
Hill further teaches, presenting a recommendation to a user at the mobile application based on the additional search (Paragraph [0039] Responsive to the query, promotions database 154 may return one or more promotions which may be related to the place or event that the user attended (from the profile) based on the timestamp. For example, if a user rated a theater poorly, a promotion for a nearby theater may be returned. Alternatively, if the submitter rated a concert event favorably, a promotion for a similar concert at a nearby venue may be returned (recommendation) (Examiner interprets additional search as user rating). Also see Paragraph [0145]). 
 	Regarding dependent claim 10, Quong and Kaul et al teach, the method of claim 1. 
Quong and Kaul et al fails to explicitly teach, wherein the search result comprises at least one of a business and a venue, and wherein the profile is used to match a user preference to descriptive keywords used to describe the business or venue. 
Hill teaches, the search result comprises at least one of a business and a venue (Paragraphs [0027-[0029], [0054] the entity database identifies both the place (business) and a particular time-limited event (venue) occurring at the place. A place or event may refer to a particular establishment including, but not limited to a restaurant, theater, park, church, hospital, service provider (e.g., doctor), or the like.,) and wherein the profile is used to match a user preference to descriptive keywords used to describe the business or venue [0031], [0034] the ratings aggregation service 120 which includes user profile is used to associate the rating (descriptive keywords) with the place or event (business or venue).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Quong and Kaul et al to provide a system and method to allow a user to submit a rating of a place or event from a location-aware mobile device as taught by Hill (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a system and method to use the timestamp along with the location coordinates to identify the time-limited event to be rated associated with user identifier as taught by Hill (Paragraph [0054]).

Regarding dependent claim 11, Quong, Kaul et al and Hill teach, the method of claim 10. 
Hill further teaches, the descriptive keywords describe at least one of a region and a digital asset comprise a photograph or review associated with the business or venue (Paragraph [0038], [0074], [0124] the user interface of step 1190 may comprise a questionnaire specifically tailored to the place or event to be rated, tailored to the type of place or event to be rated, tailored to a particular brand, and/or may comprise a general purpose questionnaire. In addition, an interface of step 1190 comprising a website and/or adapted to be displayable on a general or special purpose computing device may allow for rich content entry, such as photograph, video, and/or audio upload. This may allow a user to submit a more detailed (descriptive keywords), media-rich rating. Also see Paragraph [0074]).
Quong also further teaches, the descriptive keywords describe at least one of a region and a digital asset comprise a photograph or review associated with the business or venue (Paragraph [0023] As depicted, user interface 100 can include an input field 102, and a search results block 104. Input field 102 can be configured to receive an input from a user indicative of a search query. For instance, the search query may be a keyword or series of keywords input by a user (e.g. circular saw). Search results block 104 can include visual representations associated with one or more search results 106, 108, and 110. The search results 106-110 may include information related to the search query. As shown, search results 106-110 can include links to various websites associated with circular saws, and a short descriptor of the information included in the website. Search results block 104 can further include various other information related to circular saws, such as images, videos, mapping data associated with places to purchase circular saws, etc. In addition, although only five search results are illustrated in FIG. 1, search results block 104 can include any suitable number of search results).

8.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quong; Russell (US 20170103080 A1) in view of Kaul; Bhavuk (US 20130191373 A1) and in further view of Livaditis; E. G. (US 20070112758 A1).

Regarding dependent claim 9, Quong and Kaul et al teach, the method of claim 1. 
Quong and Kaul et al fails to explicitly teach, further comprising: receiving a rating of a recommendation provided in response to the at least one search term; and updating the profile to store the rating of the recommendation provided in response to the at least one search term using the identifier.
Livaditis; E. G. (US 20070112758 A1) teaches, further comprising: receiving a rating of a recommendation provided in response to the at least one search term; and updating the profile to store the rating of the recommendation provided in response to the at least one search term using the identifier (Paragraph [0106] FIG. 10 is a flow chart of a process 1000 for receiving user feedback for a search result and storing the user feedback in search-result information. Process 1000 may be performed by a search system, such as search system 220 of FIG. 2).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Quong and Kaul et al to provide a method or process, an apparatus or system, or computer software on a computer-accessible medium, the user feedback that may be associated with the search result and the search query submitted by the feedback-providing user and to which the search result is responsive (1030) as taught by Livaditis (Paragraph [0113].
It would have been obvious to one of the ordinary skill in the art, to provide a method or process, an apparatus or system, or computer software on a computer-accessible medium, the user feedback that may be associated with the search result and the search query submitted by the feedback-providing user and to which the search result is responsive (1030) as taught by Livaditis (Paragraph [0113].

Regarding dependent claim 20, Quong and Kaul et al teach, the method of claim 13. 
Quong and Kaul et al fails to explicitly teach, further comprising: soliciting a rating of a recommendation provided in response to the previous search result for the search request comprising the at least one search term; and transmitting the rating of the recommendation provided in response to the previous search result to the web service for use in updating the user profile.
Livaditis; E. G. (US 20070112758 A1) teaches, further comprising: soliciting a rating of a recommendation provided in response to the previous search result for the search request comprising the at least one search term; and transmitting the rating of the recommendation provided in response to the previous search result to the web service for use in updating the user profile (Paragraph [0044], [0046], [00113] The search system also includes code segments 228 configured to determine and present user feedback associated with search results (recommendation) for a search query. More particularly, code segments 228, when executed, may cause the search system to receive search results generated in response to a search query. In response, the search system may request user feedback related to the received search results from data store 226); 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Quong and Kaul et al to provide a method or process, an apparatus or system, or computer software on a computer-accessible medium, the user feedback that may be associated with the search result and the search query submitted by the feedback-providing user and to which the search result is responsive (1030) as taught by Livaditis (Paragraph [0113].
It would have been obvious to one of the ordinary skill in the art, to provide a method or process, an apparatus or system, or computer software on a computer-accessible medium, the user feedback that may be associated with the search result and the search query submitted by the feedback-providing user and to which the search result is responsive (1030) as taught by Livaditis (Paragraph [0113]).

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Quong; Russell (US 20170103080 A1) in view of Kaul; Bhavuk (US 20130191373 A1) Hill; Evan M. (US 20090027223 A1) and in further view of Livaditis; E. G. (US 20070112758 A1).

Regarding dependent claim 21, Quong, Kaul et al and Hill teach, the method of claim 7. 
Quong further teaches … entry into the region associated with first  the search result for the search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc.  [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing and further ranking the search results). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations).
Quong, Kaul et al and Hill fails to explicitly teach, … entry into the region associated with first  the search result for the search request comprising the at least one search term.
Livaditis; E. G. (US 20070112758 A1) teaches, adjusting an order of presentation of additional search results based on the additional search … (Paragraph [0042] the search system 220 is configured to provide search results and related user feedback in response to a user-entered search query. Also see Paragraph [0073], [0075] After characteristics corresponding to search results identified as matching entered search criteria have been identified, the search results may be sorted or filtered based on the characteristics. Sorting and filtering the search results enables a user to see only search results in which the user is interested, or to see the results first);

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164